department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug set ep rats uniform issue list legend company a companyb companyc individuald individuale individualf individualg individualh individual j date k date l date m date n amount n ira x _iray page dear this is in response to your request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code date and date supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are under age and represent that you received a distribution from ira x maintained at company a totaling amount n you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error on the part of company b which led to amount n being placed into a non-ira account you further represent that amount n has not been used for any other purpose correspondence dated in you learned of an investment opportunity at that time individual j said that company b you maintained ira x with company a with company b you met with individual g the managing partner of company b and asked about rolling over amount x into an ira individual d attended this meeting with you and he submitted an affidavit to the service stating that you informed individual g that you wanted to roll over the money from ira x he also affirmed that individual g stated that the transfer of funds should not be a problem on date k you also sent a letter to individual g stating that you wanted to insure that the money and account are treated as a rollover two days later on or about date n amount n was wire-transferred to an account with company b which account proved to be a non-ira account on date l you held a conference call with individual j of company b and individual e of company c where you have ira y made a mistake in accepting ira money and that company b was looking for a way to take care of the problem because it was not authorized to handle ira money when you learned of the error you immediately instructed amount n be transferred to ira y which is now at company c the funds were wired on or about date l into an ira set up and maintained in your name with company c also in a letter to your accountant individual h dated date m individual f who is the corporate attorney for company b stated that it was company b’s belief that you intended to roll the proceeds of your existing ira to a new self-directed_ira based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount n contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payme t or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for th waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by an error on the part of company b which led to amount n being placed into a non-ira account the information presented by you is consistent with your assertion that you attempted to roll over amount n into an ira with company b based on the belief that company b was authorized to serve as a trustee of ira money subsequently and after the expiration of the 60-day rollover period applicable to the distribution of amount n you discovered that company b was not empowered to hold funds in an ira therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount n from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount n into ira y onor page rollover_contribution within the meaning of section about date l will be considered a d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this etter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact ron hallsten id _ please address all correspondence to se t ep ra t yat sincerely yours v lr frances v sloan employee_plans technical group anager enclosures deleted copy of ruling letter notice of intention to disclose cc
